Motion Granted; Abatement Order filed February 26, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00112-CV
                                   ____________

                      SCZ RESOURCES, LLC, Appellant

                                         V.

      MULTIPLEX RESOURCES, INC., BRANDON L. GUILES, AND
            BLUEROCK ENERGY CAPITAL II, LLC, Appellees


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-38802

                             ABATEMENT ORDER

      On February 20, 2019, the parties notified this court that the parties are
attempting to settle the issues on appeal and requested that the appeal be abated for
negotiation of the settlement. The motion is granted. Accordingly, we issue the
following order.



                                         1
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until March 19, 2019. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM




                                          2